Order entered January 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00981-CV

                   IN THE INTEREST OF D.B.S., A CHILD

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-52326-2020
                                   ORDER

        On December 11, 2020, after being notified by court reporter Stephanie

Hunn that the reporter’s record would not be filed because appellant had not

requested it, we directed appellant to file, within ten days, written verification she

had requested the record. Although we cautioned appellant that failure to comply

could result in the appeal being submitted without the reporter’s record, she has not

complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id. As the clerk’s record has been

filed, we further ORDER appellant to file her brief no later than February 24,

2021.


                                              /s/   KEN MOLBERG
                                                    JUSTICE